                      Case 17-14711-LMI          Doc 489-1     Filed 09/11/20        Page 1 of 7

                                                    EXHIBIT 1A
                                       CUMULATIVE SUMMARY OF PROFESSIONAL
                                           AND PARAPROFESSIONAL TIME

                  THIRD INTERIM POST-CONFIRMATION APPLICATION

                  PROFESSIONALS:

                  Name (Partner                               Total         Hourly           Total
                  or Associate)                               Hours          Rate             Fee
                  Partner:


                  Brett D. Marks
                                                               8.1      $     660.00   $      5,346.00
                                                               8.1                     $      5,346.00


                  John L. Dicks
                                                               2.9      $     440.00   $      1,276.00
                                                               2.9                     $      1,276.00



                  Andrew P. Gold                               4.2      $     755.00   $      3,171.00
                                                               4.2                     $      3,171.00


                  Steven R. Wirth
                                                              85.2      $     550.00   $     46,860.00
                                                              85.2                     $     46,860.00



                  Associate:
                  Luis R. Casas Meyer
                                                              23.5      $     395.00   $      9,282.50
                                                              23.5                     $      9,282.50


                  Paralegals

                  Jennifer S. Meehan
                                                               6.8      $     275.00   $      1,870.00
                                                               6.8                     $      1,870.00




                                                 TOTAL:       130.7                        $67,805.50


                  Total Hours by Professionals
                  and Paraprofessionals:                      130.7                    $     67,805.50

                  Blended Hourly Rate:                    $    518.78

                  Total Fees:                                                          $     67,805.50



54574862_1.xlsx
                   Case 17-14711-LMI   Doc 489-1      Filed 09/11/20     Page 2 of 7


                                   EXHIBIT 1B
                 SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
  BY ACTIVITY CODE CATEGORY FOR SECOND INTERIM POST-CONFIRMATION APPLICATION

                     ACTIVITY CODE CATEGORY: B110 CASE ADMINISTRATION
Name (Partner                             Total      Hourly                    Total
or Associate)                            Hours         Rate                    Fee
Partners:


 Andew P. Gold                              4.2       $     755.00   $                 3,171.00
                                            4.2                      $                 3,171.00



 D. Brett Marks                             7.6       $     660.00   $                 5,016.00
                                            7.6                      $                 5,016.00


 Steven R. Wirth
                                            11.9      $     550.00   $                 6,545.00
                                            11.9                     $                 6,545.00


 Paralegal:

Jennifer S. Meehan
                                            2.0       $     275.00   $                   550.00
                                            2.0                      $                   550.00

                             TOTAL:     $     25.70                  $                 15,282.00




54574862_1.xlsx
                  Case 17-14711-LMI   Doc 489-1     Filed 09/11/20     Page 3 of 7


                                  EXHIBIT 1B
                SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
 BY ACTIVITY CODE CATEGORY FOR SECOND INTERIM POST-CONFIRMATION APPLICATION

              ACTIVITY CODE CATEGORY: B120 ASSET ANALYSIS AND RECOVERY
Name (Partner                          Total       Hourly            Total
or Associate)                          Hours        Rate             Fee
Partners:


Steven R. Wirth
                                          50.5      $     550.00   $             27,775.00
                                          50.5                     $             27,775.00



                           TOTAL:     $     50.50                  $             27,775.00
                 Case 17-14711-LMI   Doc 489-1    Filed 09/11/20   Page 4 of 7


                                  EXHIBIT 1B
                SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
       BY ACTIVITY CODE CATEGORY FOR SECOND INTERIM POST-CONFIRMATION
                                 APPLICATION

           ACTIVITY CODE CATEGORY: B160 - FEE/EMPLOYMENT APPLICATIONS
Name (Partner                          Total      Hourly          Total
or Associate)                          Hours       Rate            Fee
Partners:
Steven R. Wirth
                                        5.3     $    550.00 $           2,915.00
                                        5.3                 $           2,915.00


Associate:
Luis R. Casas-Meyer                      4.8      $   395.00 $            1,896.00
                                         4.8                 $            1,896.00


 Paralegal:
Jennifer S. Meehan                       3.2      $   275.00 $              880.00
                                         3.2                 $              880.00

                          TOTAL:     $    13.30               $           5,691.00
                 Case 17-14711-LMI   Doc 489-1      Filed 09/11/20   Page 5 of 7


                                 EXHIBIT 1B
               SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
BY ACTIVITY CODE CATEGORY FOR SECOND INTERIM POST-CONFIRMATION APPLICATION



              ACTIVITY CODE CATEGORY: B190 - OTHER CONTESTED MATTERS
Name (Partner                           Total       Hourly         Total
or Associate)                           Hours        Rate          Fee
Partners:

John L. Dicks
                                        2.9         $   440.00 $            1,276.00
                                        2.9                    $            1,276.00

 Paralegal:
Jennifer S. Meehan                      1.3         $   275.00 $              357.50
                                        1.3                    $              357.50

                          TOTAL:              4.2               $           1,633.50
                 Case 17-14711-LMI   Doc 489-1      Filed 09/11/20     Page 6 of 7


                                   EXHIBIT 1B
                 SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
  BY ACTIVITY CODE CATEGORY FOR SECOND INTERIM POST-CONFIRMATION APPLICATION

                ACTIVITY CODE CATEGORY: B192 - ADVERSARY PROCEEDINGS
Name (Partner                          Total        Hourly           Total
or Associate)                          Hours         Rate            Fee

Paralegal:
Jennifer S. Meehan
                                        0.1         $     275.00   $                 27.50
                                        0.1                        $                 27.50


                          TOTAL:              0.1                  $                 27.50
                  Case 17-14711-LMI   Doc 489-1     Filed 09/11/20     Page 7 of 7


                                   EXHIBIT 1B
                 SUMMARY OF PROFESSIONAL AND PARAPROFESSIONAL
  BY ACTIVITY CODE CATEGORY FOR SECOND INTERIM POST-CONFIRMATION APPLICATION


                  ACTIVITY CODE CATEGORY: B310 - CLAIMS ADMINISTRATION
Name (Partner                           Total         Hourly           Total
or Associate)                          Hours           Rate            Fee

Partner:
Steven R. Wirth
                                          17.5      $     550.00   $                 9,625.00
                                          17.5                     $                 9,625.00


D. Brett Marks
                                          0.5       $     660.00   $                  330.00
                                          0.5                      $                  330.00


Associate:
Luis R. Casas Meyer
                                          18.7      $     395.00   $                 7,386.50
                                          18.7                     $                 7,386.50


Paralegal:
Jennifer S. Meehan
                                          0.2       $     275.00   $                   55.00
                                          0.2                      $                   55.00


                           TOTAL:     $     36.90                  $             17,396.50
